Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Oct. 28, 2021 has been received and entered.
Currently, Claims 1, 3 and 4 are pending.  Claims 1. 3 and 4 are examined on the merits.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Election/Restrictions
Applicant’s election without traverse of retinal ischemia syndrome, GFAP, Tuj-1 in the reply filed on Nov. 4, 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021, July 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Claim Rejections - 35 USC § 112

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims a “fraction” of a maple leaf extract.  The term maple leaf extract fraction is broad.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801  et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.").
A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)), whether new or amended claims are supported by the description of the invention in the application as filed (see, e.g., In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989)), whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, 365, or 386  (see, e.g., New Railhead Mfg. L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 63 USPQ2d 1843 (Fed. Cir. 2002); Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); Fiers v. Revel, 984 F.2d 1164, 25 USPQ2d 1601 (Fed. Cir. 1993); In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993)), or whether a specification provides support for a claim corresponding to a count in an interference (see, e.g., Martin v. Mayer, 823 F.2d 500, 503, 3 USPQ2d 1333, 1335 (Fed. Cir. 1987); Fields v. Conover, 443 F.2d 1386, 170 USPQ 276 (CCPA 1971)). Compliance with the written description requirement is a question of fact which must be resolved on a case-by-case basis. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (Fed. Cir. 1991).

The broadest reasonable interpretation is isolated compounds or its molecules.  This term would include individual compounds or molecules; however, there is no description in the Specification as to what is the active compound that can treat retinal disease. There is no correlation between the structure of the chemical to its functions.  There is no description as to what type of fractions from maple leaf extract are capable of preventing retinal eye disease.   The Specification used hot water extract; however, there is no indications of any compounds identified, which can be used to treat retinal disease.   Furthermore, there is no dosages for what type of fractions and what method of administrations for the fraction thereof.  Therefore, there is no evidence of possession of the claimed subject matter.  
Applicant should remove the “fraction thereof” to overcome this rejection.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for axon damage in Fig. 1, page 15, does not reasonably provide enablement for all retinal diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and the breadth of the claims.  In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Limited amount of guidance and limited number of working examples in the specification  
While the Specification recited treating retinal disease, there is only one type of axon damage recited in Fig 2).  No other types of retinal diseases are recited.

Nature of the invention
There are many types of retinal associated diseases.  Charles Bonnet syndrome is a visual impairment or sight loss that is not curable (see American Foundation of the Blind, Charles Bonnet syndrome, https://www.afb.org/blindness-and-low-vision/eye-conditions#:~:text=The%20most%20common%20form%20of,dystrophy%2C%20and%2
Thus it would be impossible to treat the above diseases with extracts.

State of the prior art
There are many eye diseases.  It has been found that inherited traits that increase eye disease particular in males has no cure (see American Foundation of the Blind, Choroideremia).
Relative skill level of those in the art
Those in the art would have a difficult time to treat all types of retinal diseases because of the many causes of many types of retinal diseases.  Different diseases have different causes, methods of treatment, and different genetic basis.  Therefore, the relative skill level required would be high.

Predictability or unpredictability in the art
Because of the many causes of retinal diseases, particularly those that are genetic predispositions, the unpredictability in the art would be high to treat that disease with a maple leaf extract.

The breadth of the claims


Because applicant’s specification does not show cure for all types of retinal disease, which have different etiologies and causes and treatment methods and the art acknowledges that some cures are not currently possible, a person of ordinary skill in the art would be forced to experiment unduly in order to determine if applicant’s invention actually functions as claimed.  Therefore, the claims are not considered enabled for the treatment of all types of retinal diseases.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over
Mita (JP 11318209 A).
Mita teaches a method of treating eye disease involving sapling of leaf of maple (Abstract).  The retinal eye disease would inherently be taught because the treatment of eye disease would involve the retinal.  The mechanism of regulating expression of the proteins in claims 3 and 4 would inherently occur because the same extract of maple is being used to treat eye disease.  A person with eye disease would be a person in need thereof.  For the eye disease to be treated, the effective amount would be used.  When one uses the maple leaf extract, the prevention of eye disease and retinal ischemia syndrome would occur because of the curative ability of maple leaf.

Response to Arguments
Applicant argues that “fraction” is defined.
In response to Applicant’s argument, normally “fraction” would be understood to be a specific component or molecule; however, Applicant’s fraction is not defined as to what it is, but instead to how it was obtained.  To show possession, the fraction must have a structure that is predictable.  Applicant described a fraction that has a particular function.  The structure of that fraction, i.e., the molecules that make up the fraction that has that activity is unpredictable from the activity.  There is also a question as to how this “fraction” works to treat a patient in need of treatment.  Because of the vagueness of the description, one it does not appear that the Applicant has possession of the invention drawn to a fraction in the absence of a description of the isolated compounds in fractions that have the activity.  The recitation in the argument does not suffice.  
Applicant argues that the invention is enabled to prevent treat all retinal diseases.
In response to Applicant’s argument, some retinal diseases are genetic mutations, which are not preventable except by genetic manipulation, protein manipulation.  Applicant is not enabled for “prevention” because of genetic mutations in some retinal diseases.  Therefore, Applicant is not enabled for all types of retinal disease as discussed in the rejection (please see above).  

Applicant argues that Ma does not teach treating retinal disease.
In response to Applicant’s argument, Mita teaches a method of treating eye disease involving sapling of leaf of maple (Abstract).  The “fraction thereof” functionally would do the same thing on retinal disease.  Whole plant would comprise the claimed function.  The broadest reasonable interpretation would treat eye diseases.  The retinal eye disease would inherently be taught because the treatment of eye disease would result in the same mechanism happening to the retina when the same extract is applied to the eye.  Therefore, a treatment for the eye would result in treatment of retinal disease.  


In response to Applicant’s argument, Applicants claim a method of preventing or treating a retinal disease with effective amounts of maple leaf extract.  US ‘528 teaches a method of treating eye with maple leaf extract.  A method of treating a retinal disease would involve treating the eyes.  Therefore, the treatment of eye would be broader than treatment of the different diseases involving the retina.  The scope would be the same; therefore, there is double patenting.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655